DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for priority based on provisional application filed on 3/19/2019. 

Information Disclosure Statement
The Information Disclosure Statement has been considered and placed in the record on file and is in compliance with USPTO requirements.

Drawings
The Drawings have been considered and placed in the record on file and are in compliance with USPTO requirements. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, 7-9, 11, 13, 15-17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 9, 10, 13, 14, 17, and 18 of U.S. Patent No. 11,442,686. Although the claims at issue are not identical, they are not patentably distinct from each other.

Application 17/893734
Patent No. 11,442,686
1. A method comprising: 

connecting, by a first device, to a collaborative meeting space to which at least a second device is connected, the collaborative meeting space involving a collaborative whiteboard; 

providing, on the first device, a first viewport that includes at least a first portion of content provided on the collaborative whiteboard; and 





providing, on the first device, a second viewport that includes at least a second portion of content provided on the collaborative whiteboard, the second viewport being different from the first viewport and being based at least in part on activity from the second device with respect to the content of the collaborative whiteboard.
1. A method comprising: 

connecting, by a first device associated with a first user, to a virtual meeting space environment to which at least a second device, associated with a second user, is connected; 

providing first information associated with a first viewport to cause display of the first viewport on a first display associated with the first device, wherein the first viewport contains at least a first portion of content of a collaborative whiteboard, and the collaborative whiteboard is used in the virtual meeting space environment; 

providing second information associated with a second viewport to cause display of the second viewport on the first display, wherein the second viewport contains at least a second portion of content of the collaborative whiteboard, the second viewport is different from the first viewport, the second viewport is based at least in part upon first activity of the second user, and the second information is provided after the first information is provided; and 

providing third information associated with a third viewport to cause the display of the third viewport on the first display, wherein the third viewport contains at least a third portion of content of the collaborative whiteboard, the third viewport is different from the second viewport, the third viewport is based at least in part upon second activity of the first user, and the third information is provided after the second information is provided.


Application 17/893734
Claim 3
Claim 5
Claim 7
Claim 8
Claim 9
Claim 11
Claim 13
Claim 15
Claim 16
Patent No. 11,442,686
Claim 2
Claim 5
Claim 5
Claim 6
Claim 9
Claim 10
Claim 13
Claim 13
Claim 14


Application 17/893734
Claim 17
Claim 19
Patent No. 11,442,686
Claim 17
Claim 18


Claims 1-7, 9-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, -3, 10, and 14-17 of U.S. Patent No. 10,929,088. Although the claims at issue are not identical, they are not patentably distinct from each other.
Application 17/893734
Patent No. 10,929,088
1. A method comprising: 

connecting, by a first device, to a collaborative meeting space to which at least a second device is connected, the collaborative meeting space involving a collaborative whiteboard; 

providing, on the first device, a first viewport that includes at least a first portion of content provided on the collaborative whiteboard; and 











providing, on the first device, a second viewport that includes at least a second portion of content provided on the collaborative whiteboard, the second viewport being different from the first viewport and being based at least in part on activity from the second device with respect to the content of the collaborative whiteboard.
1. A method comprising: 

connecting, by a first device, to a collaborative whiteboard session to which at least a second device is connected; 



displaying, on the first device, a local viewport containing at least a portion of content of the collaborative whiteboard session; 

based on detecting an activity from the second device with respect to the content of the collaborative whiteboard session, determining, by the first device, whether to set the second device as active in the collaborative whiteboard session using an activity history associated with the collaborative whiteboard session; and 

based on the second device being set as active, replacing the local viewport on the first device with a second viewport of the second device and tracking on the second viewport, displayed on the first device, one or more modifications made by the second device to the content of the collaborative whiteboard session.


Application 17/893734
Claim 2
Claim 3
Claim 4
Claim 5
Claim 6
Claim 7
Claim 9
Claim 10
Claim 11
Patent No. 10,929,088
Claim 1
Claim 1
Claim 10
Claim 3
Claim 2
Claim 3
Claim 15
Claim 15
Claim 15


Application 17/893734
Claim 12
Claim 13
Claim 14
Claim 15
Claim 17
Claim 18
Claim 19
Claim 20
Patent No. 10,929,088
Claim 14
Claim 17
Claim 16
Claim 17
Claim 10
Claim 10
Claim 15
Claim 10



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-12, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borza et al. (US 2016/0179754 A1 hereinafter Borza).

In regards to claim 1, Borza discloses a method comprising: 
connecting, by a first device, to a collaborative meeting space to which at least a second device is connected, the collaborative meeting space involving a collaborative whiteboard (see figure 1, virtual document with first view port 118); 
providing, on the first device, a first viewport that includes at least a first portion of content provided on the collaborative whiteboard (see figure 1, virtual document with first view port 118); and 
providing, on the first device, a second viewport that includes at least a second portion of content provided on the collaborative whiteboard, the second viewport being different from the first viewport and being based at least in part on activity from the second device with respect to the content of the collaborative whiteboard (see figures 1 and 6 and paragraphs 0023, 0029, 0069, user 120 creates an update 124-A and becomes the active user, updating the audience users to have the same viewport as the leader (active) user).  

In regards to claim 2, as recited in claim 1, Borza further discloses further comprising: 
based on detecting the activity from the second device with respect to the content of the collaborative whiteboard, determining, by the first device, whether to set the second device as active in the collaborative meeting space (see figure 1 and paragraphs 0023 and 0029, user 120 creates an update 124-A and becomes the active user); and 
based on the second device being set as active, replacing the first viewport on the first device with the second viewport that maps to a local viewport of the second device (see figure 6 and paragraph 0069, updating the audience users to have the same viewport as the leader (active) user).  

In regards to claim 3, as recited in claim 2, Borza further discloses further comprising: tracking, on the second viewport, one or more modifications made by the second device to the content of the collaborative whiteboard (see figures 1 and 6 and paragraphs 0023, 0029, 0069, user 120 creates an update 124-A and becomes the active user, updating the audience users to have the same viewport as the leader (active) user).    

In regards to claim 4, as recited in claim 2, Borza further discloses further comprising: releasing a mapping of the second viewport to the local viewport of the second device based on detecting a local activity performed at the first device (see figures 1 and 6 and paragraphs 0023, 0029, 0069, user 120 creates an update 124-A and becomes the active user, updating the audience users to have the same viewport as the leader (active) user, the active user becomes the leader, therefore if activity is done on the local (first) device they become the leader and the viewpoint is set as their viewpoint).    

In regards to claim 6, as recited in claim 1, Borza further discloses wherein the activity from the second device includes at least one of (a) manipulating the second viewport to display a different portion of the content of the collaborative whiteboard, and (b) modifying the content of the collaborative whiteboard displayed on the second viewport (see figure 1 and paragraphs 0023 and 0029, user 120 creates an update 124-A and becomes the active user).
In regards to claim 8, as recited in claim 1, Borza further discloses wherein the second viewport corresponds to an area of interest of a user associated with the second device (see figure 1, viewport 118 of passive user).  

In regards to claim 9, Borza discloses an apparatus comprising: 
a communication interface configured to enable network communications (see figure 7, wire/wireless communication subsystem 742); 
a display (see figure 7, onboard display 740); 
a memory configured to store executable instructions (see figure 7, memory subsystem 704); and 
a processor coupled to the communication interface and the memory (see figure 7, processing units 704), and configured to perform: 
connecting to a collaborative meeting space to which at least a second device is connected, the collaborative meeting space involving a collaborative whiteboard (see figure 1, virtual document with first view port 118);  
providing a first viewport that includes at least a first portion of content provided on the collaborative whiteboard (see figure 1, virtual document with first view port 118); and 
providing a second viewport that includes at least a second portion of content provided on the collaborative whiteboard, the second viewport being different from the first viewport and being based at least in part on activity from the second device with respect to the content of the collaborative whiteboard (see figures 1 and 6 and paragraphs 0023, 0029, 0069, user 120 creates an update 124-A and becomes the active user, updating the audience users to have the same viewport as the leader (active) user).  

In regards to claim 10, as recited in claim 9, Borza further discloses wherein the processor is further configured to perform: 
based on detecting the activity from the second device with respect to the content of the collaborative whiteboard, determining whether to set the second device as active in the collaborative meeting space (see figure 1 and paragraphs 0023 and 0029, user 120 creates an update 124-A and becomes the active user); and
based on the second device being set as active, replacing the first viewport of the apparatus with the second viewport that maps to a local viewport of the second device (see figure 6 and paragraph 0069, updating the audience users to have the same viewport as the leader (active) user).

In regards to claim 11, as recited in claim 10, Borza further discloses wherein the processor is further configured to perform: tracking, on the second viewport, one or more modifications made by the second device to the content of the collaborative whiteboard (see figures 1 and 6 and paragraphs 0023, 0029, 0069, user 120 creates an update 124-A and becomes the active user, updating the audience users to have the same viewport as the leader (active) user).    

In regards to claim 12, as recited in claim 10, Borza further discloses wherein the processor is further configured to perform: releasing a mapping of the second viewport to the local viewport of the second device based on detecting a local activity performed at the apparatus (see figures 1 and 6 and paragraphs 0023, 0029, 0069, user 120 creates an update 124-A and becomes the active user, updating the audience users to have the same viewport as the leader (active) user, the active user becomes the leader, therefore if activity is done on the local (first) device they become the leader and the viewpoint is set as their viewpoint).      

In regards to claim 14, as recited in claim 9, Borza further discloses wherein the activity from the second device includes at least one of (a) manipulating the second viewport to display a different portion of the content of the collaborative whiteboard, and (b) modifying the content of the collaborative whiteboard displayed on the second viewport (see figure 1 and paragraphs 0023 and 0029, user 120 creates an update 124-A and becomes the active user).  

In regards to claim 16, as recited in claim 9, Borza further discloses wherein the second viewport corresponds to an area of interest of a user associated with the second device (see figure 1, viewport 118 of passive user).    

In regards to claim 17, Borza discloses one or more non-transitory computer readable storage media encoded with software comprising computer executable instructions that, when executed by a processor, cause the processor to perform operations including: 
connecting to a collaborative meeting space to which at least a second device is connected, the collaborative meeting space involving a collaborative whiteboard (see figure 1, virtual document with first view port 118);   
providing a first viewport that includes at least a first portion of content provided on the collaborative whiteboard (see figure 1, virtual document with first view port 118); and 
providing a second viewport that includes at least a second portion of content provided on the collaborative whiteboard, the second viewport being different from the first viewport and being based at least in part on activity from the second device with respect to the content of the collaborative whiteboard (see figures 1 and 6 and paragraphs 0023, 0029, 0069, user 120 creates an update 124-A and becomes the active user, updating the audience users to have the same viewport as the leader (active) user).  

In regards to claim 18, as recited in claim 17, Borza further discloses wherein the computer executable instructions cause the processor to perform: 
based on detecting the activity from the second device with respect to the content of the collaborative whiteboard, determining whether to set the second device as active in the collaborative meeting space (see figure 1 and paragraphs 0023 and 0029, user 120 creates an update 124-A and becomes the active user); and
based on the second device being set as active, replacing the first viewport with the second viewport that maps to a local viewport of the second device (see figure 6 and paragraph 0069, updating the audience users to have the same viewport as the leader (active) user).  
In regards to claim 19, as recited in claim 18, Borza further discloses wherein the computer executable instructions cause the processor to perform: tracking, on the second viewport, one or more modifications made by the second device to the content of the collaborative whiteboard (see figures 1 and 6 and paragraphs 0023, 0029, 0069, user 120 creates an update 124-A and becomes the active user, updating the audience users to have the same viewport as the leader (active) user).     

In regards to claim 20, as recited in claim 18, Borza further discloses wherein the processor is further configured to perform: releasing mapping of the second viewport to the local viewport of the second device based on detecting a local activity detected by the processor (see figures 1 and 6 and paragraphs 0023, 0029, 0069, user 120 creates an update 124-A and becomes the active user, updating the audience users to have the same viewport as the leader (active) user, the active user becomes the leader, therefore if activity is done on the local (first) device they become the leader and the viewpoint is set as their viewpoint).      

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5, 7, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Borza in view of Bibliowicz et al. (US 2008/0046828 A1 hereinafter Bibliowicz).

In regards to claim 5, as recited in claim 4, Borza fails to disclose wherein the local activity includes painting a stroke on the content of the collaborative whiteboard.  
Bibliowicz teaches wherein the local activity includes painting a stroke on the content of the collaborative whiteboard (see paragraph 0041, user places strokes into a collaborative document).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Borza and include updates such as drawing strokes as taught by Bibliowicz, thereby using known techniques to yield predictable results.

In regards to claim 7, as recited in claim 1, Borza fails to disclose wherein the activity comprises painting a stroke on the content of the collaborative whiteboard.  
Bibliowicz teaches wherein the local activity includes painting a stroke on the content of the collaborative whiteboard (see paragraph 0041, user places strokes into a collaborative document).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Borza and include updates such as drawing strokes as taught by Bibliowicz, thereby using known techniques to yield predictable results.

In regards to claim 13, as recited in claim 12, Borza fails to disclose wherein the local activity includes painting a stroke on the content of the collaborative whiteboard.  
Bibliowicz teaches wherein the local activity includes painting a stroke on the content of the collaborative whiteboard (see paragraph 0041, user places strokes into a collaborative document).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Borza and include updates such as drawing strokes as taught by Bibliowicz, thereby using known techniques to yield predictable results.

In regards to claim 15, as recited in claim 9, Borza fails to disclose wherein the activity comprises painting a stroke on the content of the collaborative whiteboard.  
Bibliowicz teaches wherein the local activity includes painting a stroke on the content of the collaborative whiteboard (see paragraph 0041, user places strokes into a collaborative document).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Borza and include updates such as drawing strokes as taught by Bibliowicz, thereby using known techniques to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/             Primary Examiner, Art Unit 2628